650 So. 2d 1097 (1995)
D.F., Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 93-03211.
District Court of Appeal of Florida, Second District.
February 22, 1995.
*1098 Stephen M. Martin, Lakeland, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Ann P. Corcoran, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
The appellant, D.F., Jr., challenges an order adjudicating him delinquent and sentencing him as a serious or habitual juvenile offender pursuant to section 39.01(46)(a), Florida Statutes (1993). We find no merit in the appellant's contentions and, accordingly, affirm the trial court's adjudication and its determination that the appellant qualified as a serious or habitual juvenile offender.
We must remand, however, for the purpose of correcting a scrivener's error in the court's written order. At the appellant's hearing, the court found the appellant guilty of aggravated battery with a weapon, a first degree felony. §§ 784.045, 775.087(1)(b), Fla. Stat. (1993). The court's written order indicates that he was found guilty of aggravated battery, a second degree felony. § 784.045. When there is a difference between a court's oral pronouncement and a written order, the oral pronouncement controls. Reber v. State, 611 So. 2d 91 (Fla. 2d DCA 1992). Upon remand, the court should correct the written order to reflect that the appellant was found guilty of a first degree felony.
Remanded with instructions.
SCHOONOVER, A.C.J., and PATTERSON and BLUE, JJ., concur.